67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Leonard Ricky KELLY, Petitioner.
No. 95-8045.
United States Court of Appeals, Fourth Circuit.
Sept. 21, 1995.

On Petition for Writ of Mandamus.  (CA-95-103-5-HC-H).
Leonard Ricky Kelly, Petitioner Pro Se.
Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Petition denied by unpublished per curiam opinion.


2
Leonard Ricky Kelly petitions this court for a writ of mandamus requiring the Eastern District Court, Raleigh Division, to act on his habeas corpus action.  He moves to proceed before the court in forma pauperis.  We deny the writ.


3
Kelly filed an habeas action in February 1995.  As of August 1995 the district court had not acted on the matter.  Various documents, motions, and requests had been filed with the district court in the interim.  We perceive no undue delay and therefore deny the writ.  However, the denial is without prejudice to repetitioning this court for relief if the district court fails to act in the matter after one year from the date of the filing of the habeas petition.


4
Although we grant Kelly leave to proceed in this court in forma pauperis, we deny the writ.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED